DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 9,896,053) in view of Mauduit et al (FR 2917356).  Tanabe discloses:
With regard to claim 1 - A side airbag device disposed between a vehicle body and a seat, the side airbag device comprising: 
an airbag 10; 
an inflator 11 configured to supply the airbag with gas; 
a base member 24 configured to accommodate the airbag and the inflator, and to be fixed to the vehicle body; and 
an outer covering member 50 configured to cover at least a front side of the base member to form a front-facing interior surface, wherein the base member comprises: 
an inner portion 24c located laterally farther inward within the vehicle body relative to the airbag; 

a rear portion 24a located farther rearward relative to the airbag with respect to a front-rear direction of the seat, the rear portion connecting the inner portion and the outer portion; 
Tanabe fails to explicitly disclose a bridging portion made of a metal rod and located apart from and farther frontward relative to the rear portion, the bridging portion connecting the inner portion and the outer portion.  Mauduit discloses a similar rear side airbag structure to that of Tanabe further including a bridging portion made of a metal rod 31 and located apart from and farther frontward relative to a rear cradle 36 that supports an airbag 33 (see the lower bridging portion in the marked up figure below.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the side airbag device of Tanabe with the teaching of Mauduit’s wire frame with its bridging portion to give more structural strength to the base member.

With regard to claim 2, Mauduit teaches wherein the bridging portion 31 includes a first bridging portion connecting an upper portion of the outer portion and an upper portion of the inner portion (see marked up figure below).

With regard to claim 3, Mauduit teaches wherein the bridging portion includes a second bridging portion connecting a lower portion of the outer portion and a lower portion of the inner portion (see marked up figure below).

With regard to claim 4, Mauduit teaches wherein the bridging portion includes a first bridging portion connecting an upper portion of the outer portion and an upper portion of the inner portion, and a 

    PNG
    media_image1.png
    469
    580
    media_image1.png
    Greyscale


With regard to claim 5, Tanabe discloses wherein the inflator includes a cylindrical main body 11 and a bolt 13 provided protrusively from the main body, and wherein the bridging portion, as taught by Mauduit, would be located farther, than a center of the main body, away from the interior surface.  As can be seen in Fig. 3 of Mauduit, the majority of the bridging member 31 is located away from the interior surface.

With regard to claim 6, Tanabe discloses a mounting bracket 30 which includes an inflator fixing portion 32 to which the inflator is fixed and a base member fixing portion 30a which is located in a position 

With regard to claim 7, Mauduit teaches wherein the bridging portion is located farther, than every part of the main body, away from the interior surface (see marked up figure above).

With regard to claim 8, Mauduit teaches wherein the base member includes a wire frame made of a metal rod, wherein the wire frame includes an outer wire frame making up at least part of the outer portion, and an inner wire frame making up at least part of the inner portion, and wherein the bridging portion connects the outer wire frame and the inner wire frame.  The addition of the wire frame of Mauduit to the airbag device of Tanabe includes adding this claimed wire frame to the structure of the base member of Tanabe.  The lower bridging portion acts as the claimed bridging portion of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 16, 2021